In the ease of United States, on the relation of Davis against Greene county court, the circuit judge said, substantially: The relator asked for a mandamus to compel this county court to give a general warrant upon the general funds of the county. The relator had at a former term obtained, at his own instance, a mandamus for the levy of a special tax to pay his judgment, which tax was duly levied by the county court, and is now in process of collection.1' He anticipates that the levy will prove fruitless, but such result is not yet ascertained, and, without waiting therefor, he asks an additional remedy by getting a general warrant, to be paid in its order of presentation, according to the statute of Missouri. This, we hold, in the exercise of our discretion in these proceedings, we will not do, on the' ground that while the people are burdened with the special tax, a general tax should no’t’ also be required to pay the warrant prayed by the relator.